PER CURIAM.
We find no error, much less a fundamental one, in the trial court’s reinstruction of the jury. Using the Florida Standard Jury Instructions (Criminal), the trial court reinstructed the jury as to the elements of each count and the lesser included offenses. See Perriman v. State, 731 So.2d 1243, 1246 (Fla.1999).
As to the closing argument, there was no timely objection to two comments that might have been made under Rodriguez v. State, 753 So.2d 29, 37-40 (Fla. 2000). Where an objection was made, we find not a comment on the right to remain silent, but a reference to appellant’s out-of-court statement to a detective. In this case, the prosecutor was entitled to forcefully argue appellant’s credibility, especially since one of the charges was based on appellant giving a false name to the police at the time of his arrest. See Shellito v. State, 701 So.2d 837, 841-42 (Fla.1997).
Affirmed.
STONE, GROSS and TAYLOR, JJ., concur.